Citation Nr: 0403212	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  94-39 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for a service-connected psychiatric disorder, which is 
diagnosed as conversion disorder with anxiety and depressive 
features.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The veteran had active service from May 1953 to April 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1992 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied an 
evaluation in excess of 10 percent for the veteran's acquired 
psychiatric disorder.  In an August 1995 rating decision, the 
RO increased the disability evaluation to 30 percent, 
effective September 16, 1991.

In a December 2002 decision, the Board denied the veteran's 
claim for a disability rating in excess of 30 percent for his 
service-connected psychiatric disorder.  He appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2003, the Appellee filed an unopposed Motion for 
Remand.  On August 1, 2003, the CAVC granted the Motion for 
Remand and vacated the Board's decision.  The CAVC remanded 
the case to the Board for readjudication consistent with the 
motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Motion for Remand states that the Board's December 2002 
decision did not present sufficient reasons and bases to 
support its conclusion that VA provided adequate notice of 
the information and evidence necessary to substantiate the 
veteran's pursuant to 38 U.S.C. § 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Motion 
for Remand states that the Board's failure to enforce 
compliance with that requirement is remandable error.  

The Court has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as amended, require VA to inform a 
claimant of (1) of the information and evidence not of record 
that is necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to provide, and 
(3) of the information and evidence that the claimant is 
expected to provide, and (4) a request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 202); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  

In its decision the Board's relied on an August 2002 letter 
to the veteran and an August 2002 supplemental statement of 
the case in finding that the VCAA notice requirements had 
been satisfied.  The Motion for Remand, which was granted by 
the Court, states these documents do not fulfill the 
requirements that VA notify the veteran of the information 
and evidence necessary to substantiate his claim and that 
such notice must indicate which portion of any such 
information or evidence is to be provided by the veteran and 
which portion must be provided by VA.  38 C.F.R. § 3.159(b); 
Charles v. Principi, 16 Vet. App. 370, 373-374 (2002).  In an 
August 2003 letter, the veteran's attorney requests full 
compliance with VCAA notice in the veteran's case.

Accordingly, as requested by the veteran's attorney and 
ordered by the Court, this case is REMANDED to the Veterans 
Benefits Administration (VBA) Appeals Management Center (AMC) 
for the following:  

1.  The VBA AMC should furnish the 
veteran a development letter consistent 
with the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  
Such notice should specifically apprise 
the veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide, and (4) 
a request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.  The 
notification letter should also include 
the appropriate time limitation within 
which to submit any evidence or 
information.  A copy of his notification 
letter must be incorporated into the 
claims file.

2.  The VBA AMC should also ensure that 
any further issue development, to include 
obtaining medical records or VA 
examination, if deemed necessary, is 
completed.  Thereafter, the VBA AMC 
should review the claims folder to ensure 
the foregoing requested development has 
been completed.  

3.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issue on appeal.   If the benefit 
requested is not granted to the veteran's 
satisfaction, the VBA AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all applicable criteria pertinent to the 
veteran's claim.  A reasonable period of 
time for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until the VBA AMC notifies him.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the VBA AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


